Citation Nr: 0013892	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for residuals of 
a colon resection.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for residuals 
of a colonon resection is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Because the claim was filed on March 5, 
1998, the version of § 1151 that is applicable to this case 
is the version that existed after its amendment in 1996, as 
those amendments were made applicable only to claims filed on 
or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The post-amendment version of § 1151 provides, in relevant 
part:  

Compensation ... shall be awarded for a 
qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability 
or death were service-connected.  For the 
purposes of this section, a disability or 
death is a qualifying additional 
disability or qualifying death if the 
disability or death was not the result of 
the veteran's willful misconduct and -

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary [of 
the VA], either by a Department 
employee or in a Department facility 
as defined in section 1701(3)(A) of 
this title, and the proximate cause 
of the disability or death was ---

(A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable;

38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  

The veteran underwent a colonoscopy on January 27, 1998, at 
the Portland, Oregon, VA Medical Center.  It was noted that 
the colonoscopy was discontinued because the scope could not 
be passed beyond 35 centimeters due to the patient's 
discomfort, difficulty of the examination, and poor 
preparation.  On January 30, 1998, the veteran was 
hospitalized because he complained of abdominal pain and 
because his physical examination was consistent with 
peritoneal sign.  The pre-operative diagnosis was 
peritonitis.  The veteran underwent a sigmoid colon resection 
with colostomy and a Hartmann's pouch.  The post-operative 
diagnosis was perforated diverticulitis.  In an April 1998 
statement, G. Oh, M.D., opined that the colonoscopy performed 
at the Portland, Oregon, VA Medical Center was the immediate 
precipitating event for the perforation and peritonitis.  In 
a February 1999 statement, a VA doctor indicated that the 
veteran's colon perforation was definitely precipitated by 
the colonoscopy on January 27, 1998, in particular, the 
perforation was caused by air and pressure in an area of 
severe diverticular disease.  The VA doctor stated that 
perforation occurs in approximately one in one thousand 
colonoscopies and that this complication was not outside the 
expected complication rate or degree of severity associated 
with any colonoscopy.  

There is competent medical evidence that the veteran 
underwent colonoscopy at the Portland, Oregon, VA Medical 
Center on January 27, 1998, that he has additional disability 
in the form of residuals of a colon resection, and that the 
colon resection was necessitated by perforation the veteran's 
colon during the colonoscopy.  Accordingly, it is concluded 
that the medical evidence is sufficient to well ground the 
claim of compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  38 U.S.C.A. § 5107(a).


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for residuals 
of a colon resection is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Because the claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
residuals of a colon resection is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In his February 1998 claim, the veteran reported that it was 
his understanding from talking to the physician at Kaiser 
Permanente who performed the emergency surgery that the 
puncturing of the colon was caused by VA doctors injecting 
too much air when the scope was inserted and removed from his 
colon.  Dr. Oh and a K. Vu, M.D., performed the sigmoid colon 
resection with a colostomy and Hartmann's pouch.  In an April 
1998 statement, Dr. Oh indicated that the colonoscopy was the 
cause the perforation and peritonitis, but he did not 
indicate that too much air was used or that there was fault 
on the part of VA physicians.  The Board also notes that the 
RO obtained an opinion from a Dr. Collins as to whether the 
bowel perforation that necessitated surgery was a more severe 
complication than expected from performing a colonoscopy.  
However, that opinion did not address whether the 
perforation, while an acknowledged risk of colonoscopy,  
resulted from fault on the part of VA. 

As to regulations relating to claims filed after October 1, 
1997, 38 C.F.R. § 3.361 (1998) was enacted in response to, 
and to enable, the revised 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).  However, 38 C.F.R. § 3.361 was rescinded by a 
final rule, effective January 8, 1999, because the August 24, 
1998, publication in the Federal Register of 38 C.F.R. § 
3.361 (and 38 C.F.R. §§ 3.362 and 3.363) had been made 
without notice and comment.  See 64 Fed. Reg.1131-32 (1999).  
New regulations regarding claims filed after October 1, 1997, 
may be promulgated prior to the readjudication of this claim 
by the RO.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should advise the veteran that 
he should submit in writing any opinion 
of a doctor or other medical professional 
that the perforated diverticula which 
necessitated his colon surgery was caused 
by either (a) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in performing the colonoscopy; or 
(b) an event that was not reasonably 
foreseeable.  

3.  The RO should also have the veteran's 
claims file along with a copy of the 
remand reviewed by a VA 
gastroenterologist or other appropriate 
specialist available.  The VA physician 
should render an opinion on the likely 
cause of the perforated diverticula, 
which necessitated the veteran's colon 
surgery, including whether such was due 
to air and pressure, and whether the 
perforation was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in performing the 
colonoscopy on January 27, 1998.  The VA 
physician should also render an opinion 
on whether the perforated diverticula was 
an event that was not reasonably 
foreseeable.  The examiner may express 
any opinion in terms of likelihood (i.e., 
more likely, less likely, or equally 
likely as not).  A comprehensive report 
that addresses the aforementioned should 
be provided and associated with the 
claims folder.

4.  The RO should then review the report.  
If not responsive to the Board's 
instructions, it should be amended by the 
VA physician so that the case will not 
have to be remanded again.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim.  If the benefit on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
includes the current provisions of 
38 U.S.C.A. § 1151 and any applicable 
regulations not previously included, and 
given the opportunity to respond thereto.  
No action is required of the veteran 
until he receives further notice.  If the 
claim is returned to the Board for 
further review, the RO must also return 
all of the veteran's VA medical records 
pertaining to the January 27, 1998, 
colonoscopy with the claims folder.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



